Case 1:19-cv-03761-JRS-MPB Document 40 Filed 03/22/21 Page 1 of 5 PageID #: 195




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN NAYLOR,                                            )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 1:19-cv-03761-JRS-MPB
                                                         )
 DONALD WILLIAMS,                                        )
                                                         )
                               Defendant.                )

      ORDER DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT &
        GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        John Naylor, an inmate at Pendleton Correctional Facility (Pendleton), has sued Lt. Donald

 Williams for violating Naylor's First Amendment rights by retaliating against him and for violating

 Naylor's Eighth Amendment rights by exhibiting deliberate indifference to his need for

 prescription medication. Defendant Williams moved for summary judgment. Dkt. 29. In response,

 Naylor also moved for summary judgment. Dkt. 33. Defendant Williams responded. Dkt. 37.

 Naylor did not reply and the time to do so has passed. The motions are ripe for review. For the

 reasons explained below, the defendant's motion for summary judgment, dkt [29], is granted and

 the plaintiff's motion for summary judgment, dkt. [33], is denied.

                                            I. Standard of Review

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). Whether a party asserts that a fact is undisputed

 or genuinely disputed, the party must support the asserted fact by citing to particular parts of the
Case 1:19-cv-03761-JRS-MPB Document 40 Filed 03/22/21 Page 2 of 5 PageID #: 196




 record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can

 also support a fact by showing that the materials cited do not establish the absence or presence of

 a genuine dispute or that the adverse party cannot produce admissible evidence to support the fact.

 Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations must be made on personal knowledge, set

 out facts that would be admissible in evidence, and show that the affiant is competent to testify on

 matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a

 movant's factual assertion can result in the movant's fact being considered undisputed, and

 potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

        The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

 Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

 motion before them. Grant v. Trustees of Indiana University, 870 F.3d 562, 573-74 (7th Cir. 2017).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine

 dispute as to any material fact exists 'if the evidence is such that a reasonable jury could return a

 verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606, 609-10 (7th Cir. 2018)

 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

        When reviewing cross-motions for summary judgment, all reasonable inferences are drawn

 in favor of the party against whom the motion at issue was made. Valenti v. Lawson, 889 F.3d 427,

 429 (7th Cir. 2018) (citing Tripp v. Scholz, 872 F.3d 857, 862 (7th Cir. 2017)).

 The existence of cross-motions for summary judgment does not imply that there are no genuine




                                                  2
Case 1:19-cv-03761-JRS-MPB Document 40 Filed 03/22/21 Page 3 of 5 PageID #: 197




 issues of material fact. R.J. Corman Derailment Servs., LLC v. Int'l Union of Operating Engineers,

 Local Union 150, AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).

        The Court cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th

 Cir. 2014). However, if the non-movant's evidence is "merely colorable" or "not significantly

 probative," then there is no genuine issue for trial and summary judgment may be granted.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

                                         II. Undisputed Facts

        The following statement of facts was evaluated pursuant to the standard set forth above.

 That is, this statement of facts is not necessarily objectively true, but as the summary judgment

 standard requires, the undisputed facts and the disputed evidence are presented in the light most

 favorable to the non-moving party with respect to each motion for summary judgment. See Reeves

 v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        Naylor previously sued defendant Williams in case number 1:17-cv-02379-JRS-DML.

 That case was resolved with a written settlement agreement signed on March 5, 2019. Dkt. 31- 2.

 Naylor then filed this case on September 9, 2019, asserting that, in 2018, Williams denied him his

 keep on person medications and retaliated against him for filing the first suit by telling other inmates

 he was an informant, threatening him, and otherwise harassing him. The settlement agreement in

 case number 1:17-cv-02379-JRS-DML stated:

                 FOR THE SOLE CONSIDERATION OF five thousand and 00/100
                 dollars ($5,000.00) payable to me, and non-monetary terms of this
                 settlement as listed below, I, John Naylor [hereinafter referred to as
                 Releasor], do hereby release and acquit forever Lt. Donald Williams,
                 the State of Indiana, the Indiana Department of Correction, the Pendleton
                 Correctional Facility and all their present and former officers, agents
                 and employees [hereinafter referred to as Releasees] from any and all
                 actions of any kind or nature whatsoever; causes of action, claims,

                                                    3
Case 1:19-cv-03761-JRS-MPB Document 40 Filed 03/22/21 Page 4 of 5 PageID #: 198




                 demands, grievances, charges, liens, liabilities, damages, costs
                 (including, but not limited to, all attorney fees and costs), interest,
                 loss of services, expenses and compensation, including, but not limited
                 to, on account of, or in any way growing out of any known and unknown
                 personal injuries, losses and property damage, and injuries to
                 constitutional and/or statutory and/or common law rights, all as alleged
                 in the cause of action styled Naylor v. Williams, Case No. 1:17-cv-
                 02379-JRS-DML, now pending before the United States District Court
                 for the Southern District of Indiana, including without limitation any
                 claims, issues or legal costs that were or could have been raised in
                 said lawsuit. I agree to dismiss the action against all parties upon
                 receipt of the money stated in this settlement.


         Id.
                                            III. Discussion

        Settlement agreements in federal cases, such as the one at issue here, are governed by state

 contract law. Dillard v. Starcon Int'l, Inc., 483 F.3d 502, 506 (7th Cir. 2007). In Indiana, settlement

 agreements are generally enforceable. Zimmerman v. McColley, 826 N.E.2d 71, 76–80 (Ind. Ct.

 App. 2005).

        Naylor does not dispute that he signed the settlement agreement in case number 1:17-cv-

 02379-JRS-DML. But he argues that "the settlement contract didn't invite Lt. Williams to obstruct

 his rights to 1st Amendment activities or to invite 8th Amendment violations of Cruel and Unusual

 punishment." Dkt. 34 at 8. The Seventh Circuit has noted that "agreements that release parties from

 future liability generally are not favored." Crosby v. City of Chicago, No. 18 C 4094, 2018 WL

 6198483, at *7 (N.D. Ill. Nov. 28, 2018). But the retaliation claim at issue here was not a future

 liability at the time Naylor executed the settlement agreement. Naylor signed the settlement

 agreement approximately ten months after Lt. Williams' alleged deliberate indifference had occurred

 and approximately seven months after his alleged retaliation. The plain language of the settlement

 agreement released Lt. Williams from liability from any claims against him arising before March

 2019, including the alleged retaliation and deliberate indifference in 2018.


                                                   4
Case 1:19-cv-03761-JRS-MPB Document 40 Filed 03/22/21 Page 5 of 5 PageID #: 199




        Naylor was aware of the existence of the deliberate indifference and retaliation claims

 when he signed the settlement agreement. He was represented by counsel when he negotiated the

 settlement. He has not put forth any argument why he should not be bound by the settlement

 agreement and the Court discerns none in the record. Naylor's claims against Lt. Williams are

 barred by the settlement agreement the parties previously entered.

                                         IV. Conclusion

        The defendant is entitled to judgment as a matter of law. His motion for summary

 judgment, dkt. [29], is granted and the plaintiff's motion for summary judgment, dkt. [33], is

 denied. Judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.



 Date: 3/22/2021



 Distribution:

 JOHN NAYLOR
 128761
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 4490 West Reformatory Road
 PENDLETON, IN 46064

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov




                                                 5
